                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    BRUCE WOLF, et al.,                                      Case No. 2:17-CV-2084 JCM (NJK)
                 8                                             Plaintiff(s),                      ORDER
                 9            v.
               10     CLARK COUNTY DEPARTMENT OF
                      FAMILY SERVICES, et al.,
               11
                                                            Defendant(s).
               12
               13
                             Presently before the court is the matter of Wolf et al v. Clark County Department of Family
               14
                      Services et al, case no. 2:17-cv-02084-JCM-NJK.
               15
                             On April 11, 2019, the attorney for plaintiffs in this case filed a notice with the court
               16
                      indicating that the parties have reached a tentative settlement in relation to “all of the plaintiffs’
               17
                      claims.” (ECF No. 141). Accordingly, the court hereby orders the parties to file, within sixty (60)
               18
                      days from the date of this order, either a stipulation for dismissal or a joint status report informing
               19
                      the court of the status of the settlement.
               20
                             Accordingly,
               21
                             IT IS ORDERED that the parties shall file, within sixty (60) days from the date of this
               22
                      order, either a stipulation of dismissal or a joint status report informing the court of the status of
               23
                      the settlement.
               24
                             IT IS SO ORDERED.
               25
                             DATED April 24, 2019.
               26
                                                                      __________________________________________
               27                                                     UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
